DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 defines two voltage-controlled devices (one for each of the high-side switching element and low-side switching element).  Therefore, it is not understood which voltage-controlled device is “the voltage-controlled device” of claim 8. For the purposes of examination, Examiner will interpret “wherein the voltage-controlled device” of claim 8 as “wherein each of the voltage-controlled devices.”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kadowaki (US 2017/0077821).
For claim 1, Kadowaki teaches a power module (Figure 1), comprising: 
a high-side switching element (11H, Figure 1) and a low-side switching element (11L, Figure 1) connected to form a half bridge circuit (as understood by examination of Figure 1); 
a high-side drive circuit which drives the high-side switching element (22b1, 22c and 23H, as understood by examination of Figures 1-4); 
a low-side drive circuit which drives the low-side switching element (23L, as understood by examination of Figure 1); and 
a high-side current detection circuit (X11, X21, X31 and X41 of Figures 6-7, within 22a of Figures 1, 2 and 6) which detects a current of the high-side switching element (current corresponding to Vsw), wherein the high-side drive circuit includes a high-side variable delay circuit (22b1 of Figures 2-4) which adjusts, according to a value detected by the high-side current detection circuit (Sdet1 is based on Vsw), a length of a high-side delay time from a time when a signal is inputted to the high-side drive circuit to a time when the high-side switching element is driven ([0040]-[0041]).
For claim 4, Kadowaki further teaches:
the high-side current detection circuit determines whether or not the detected value of the current flowing through the high-side switching element exceeds a set current value (current corresponding to Vref1, as understood by examination of Figure 6 and [0077]-[0079]).
For claim 5, Kadowaki further teaches:
when the high-side current detection circuit determines that the detected value of the current flowing through the high-side switching element exceeds the set current value, the high-side variable delay circuit reduces the high-side delay time ([0090]).
For claim 6, Kadowaki further teaches:
the high-side switching element includes a current sense element (Y6 and X11, Figures 6 and 7); and 
the high-side current detection circuit detects a current value (current corresponding to Vf) outputted by the current sense element as the detected value of the current flowing through the high-side switching element ([0085]).
For claim 7, Kadowaki further teaches:
each of the high-side switching element and the low-side switching element is a voltage-controlled device (as understood by examination of Figure 1).
For claim 8, Kadowaki further teaches:
each of the voltage-controlled devices is an insulated gate bipolar transistor or a power metal-oxide-semiconductor field-effect transistor (power MOSFETs, as understood by examination of Figure 1).
For claim 9, Kadowaki further teaches:
a low-side current detection circuit (X12, X22, X32, X42 of Figures 6-7) which detects a current of the low-side switching element (via Vsw), wherein the low-side drive circuit includes a low-side variable delay circuit (22b2, implemented the same as 22b1 of Figures 2-4, [0059]) which adjusts, according to a value detected by the low-side current detection circuit, a length of a low-side delay time from a time when a signal is inputted to the low-side drive circuit to a time when the low-side switching element is driven ([0040]-[0041]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kadowaki in view of Saxe et al (US 5,144,525).
For claim 2, Kadowaki teaches a high-side variable delay circuit (Figure 4B) but fails to teach a capacitor and resistor as claimed.  However, Kadowaki teaches generic delay elements F(1)-F(m) wherein “the delay element for delaying the reference control signal S1 is not limited to inverters and the stage number switching part for switching the effective stage number of the delay element may employ an arbitrary configuration” ([0058]).
Saxe teaches a tapped delay line wherein:
“As shown in FIG. 7, the second tapped delay line includes a cascaded series of resistor and capacitor low pass filter sections 48. One low pass filter section 48 determines the minimum delay. The maximum delay of the second tapped delay line is determined by the number of low pass filter sections 48 used. To aid in the understanding of the operation of tapped delay line 22D, a corresponding timing diagram is provided in FIG. 8. The clock input signal 44 is shown as negative going edge that propagates through the low pass filter sections 48 of the second delay line. Thus, the signal edge is both delayed and filtered at output terminals S1' through S3'. The signal at these outputs is further processed by the second buffer stages 50. It is desirable that a Schmitt trigger buffer stage is used for each buffer stage 50. In this way, the sharp edge of the propagating clock signal will be restored and the proper delay between strobe signals at terminals S1 through SN will be maintained.”

Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to use Saxe’s delay element (48 and 50) to respectively implement Kadowaki’s delay elements (F(1)-F(m)) since Kadowaki’s disclosure supports alternate embodiments for the delay elements.  Furthermore, the particular known technique (using an RC low pass filter with a Schmitt trigger as a delay element) was recognized as part of the ordinary capabilities of one skilled in the art, as evidenced by Saxe.
The combination of Kadowaki and Saxe teaches that the high-side variable delay circuit includes a resistor and a capacitor (RC low pass filters within F(1)-F(m)), and adjusts the length of the high-side delay time by changing a resistance value of the resistor to thereby change a time constant (via controlling switches G(1)-G(m), as understood by examination of Kadowaki’s Figure 4B).
For claim 3, Kadowaki as modified by Saxe teaches the limitations of claim 2 and further teaches:
the high-side variable delay circuit includes a resistor and a capacitor (RC low pass filters within F(1)-F(m)) and adjusts the length of the high-side delay time by changing a capacitance value of the capacitor to thereby change a time constant (via controlling switches G(1)-G(m), as understood by examination of Kadowaki’s Figure 4B).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CALRISSIAN PUENTES whose telephone number is (571)270-5070. The examiner can normally be reached M-F 9-6:30 (flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Yousseff can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL C PUENTES/Primary Examiner, Art Unit 2849